Citation Nr: 1137131	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  97-20 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an effective date prior to April 16, 2002, for the award of service connection for posttraumatic stress disorder with depressive disorder, not otherwise specified.

4.  Entitlement to an effective date prior to April 16, 2002, for the award of a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law

ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to May 1968.  This case came to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  During the course of this appeal, the Veteran passed away in December 2009.  In February 2010, the Board issued a decision dismissing the Veteran's appeal due to his death.  In April 2010, the Veteran's surviving spouse requested to be substituted as the appellant for purposes of processing the Veteran's claims on appeal to completion.  In December 2010, the RO granted this request and the appeal was continued with the surviving spouse as the appellant.

The issue of entitlement to service connection for the cause of the Veteran's death has been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.

The issue of entitlement to an effective date prior to April 16, 2002, for the award of a total rating for compensation purposes based upon individual unemployability (TDIU) is addressed in the Remand portion of the decision below.



FINDINGS OF FACT

1.  The Veteran died in December 2009.  The appellant filed a proper claim for substitution in April 2010.

2.  In May 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, acting through her representative, that she wished to withdraw the claims of entitlement to service connection for hearing loss and tinnitus. 

3.  The Veteran filed his a claim seeking entitlement to service connection for a psychiatric disorder on September 2, 1982, and this claim was subsequently abandoned.  

3.  The Veteran filed a new claim seeking entitlement to service connection for a psychiatric disorder, claimed as schizophrenia, on December 12, 1996.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the Veteran's claims seeking entitlement to service connection for hearing loss and for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  The criteria for an effective date of December 12, 1996, for the award of service connection for posttraumatic stress disorder (PTSD), with depressive disorder, not otherwise specified, have been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claims on appeal herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Regarding the claims of entitlement to service connection for hearing loss and tinnitus, the appellant has chosen to withdraw the appeal of these issues.  Hence, any issues relating to VA duties to notify and assist are moot.

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  However, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice as to this claim is needed.

The duty to assist has also been satisfied in this case.  VA has obtained the Veteran's service treatment and service personnel records, as well as his identified VA and private medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

A. Service Connection for Bilateral Hearing Loss and Tinnitus

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  Id.  

In June 2004 and October 2004 rating decisions, the RO denied the Veteran's claims seeking service connection for hearing loss and tinnitus.  The Veteran subsequently appealed these decisions.  In May 2011, the Board received notification from the appellant, acting through her representative, that she wished to withdraw the appeal of these issues. 

As the appellant is no longer in disagreement with the rating decisions on these issues, there remains no allegations of errors of fact or law for appellate consideration.  See AB v. Brown, 6 Vet. App. 35 (1993); Hamilton v. Brown, 4 Vet. App. 528, 544 (1993) (en banc), (Board is without the authority to proceed on an issue if the appellant indicates that consideration of that issue should cease), aff'd on other grounds, 39 F.3d 1574 (Fed. Cir. 1994).  Accordingly, the Board does not have jurisdiction to review these issues on appeal and they are dismissed.

B.  Earlier Effective Date Claim

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2010).  The effective date of the grant of benefits based on a reopened claim shall be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).

A "claim" is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2010).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  38 C.F.R. § 3.155(a) (2010).  VA must look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

On September 2, 1982, the Veteran filed an Application for Compensation or Pension, at the VA Regional Office in Albuquerque, New Mexico, which in addition to other unrelated claims, stated "will report for Mental Health after care at the VAMC Alb."  Thereafter, the VA Regional Office in Albuquerque, New Mexico attempted to obtain all of the treatment records identified in the Veteran's application.  None of the records identified or obtained related to psychiatric treatment.

An October 1982 report of contact noted that an unsuccessful attempt was made by the VA Regional Office in Albuquerque, New Mexico to contact the Veteran regarding his claims.  The report of contact indicated that someone at the halfway house where the Veteran had been living stated that the Veteran had moved to Oklahoma City and did not leave a forwarding address.  The Veteran's claims file was then transferred to the RO in Muskogee, Oklahoma.  A subsequent notation in the file noted that the claim was considered abandoned.

On December 12, 1996, the Veteran filed an Application for Compensation or Pension, VA Form 21-526, seeking service connection for schizophrenia.  In support of this claim, treatment records beginning in 1983 were obtained.  These treatment records reflect ongoing psychiatric treatment for a variety of psychiatric conditions, alternatively diagnosed as PTSD, depressive disorder, anxiety disorder, generalized anxiety disorder, schizophrenia, explosive disorder, mood disorder, pain disorder, and anti-social disorder.

In May 1997, the VA Regional Office in Waco, Texas issued a rating decision which denied service connection for schizophrenia.  The Veteran subsequently filed a timely appeal of this decision in September 1997.  In August 1998, the Veteran's claim was transferred to the VA Regional Office in New York, New York based on a new address.  In September 1998, correspondence to the Veteran from the RO in New York, New York was returned.  All appeal action was held until the Veteran contacted VA and furnished his new address.  The Veteran contacted VA with his address in December 1999. 

On April 16, 2002, the Veteran filed a statement specifically seeking service connection for schizophrenia and explosive disorder.  He also reported having been the victim of a sexual assault and trauma during service. 

A supplemental statement of the case on the issue of entitlement to service connection for schizophrenia was issued to the Veteran in March 2004.  A rating decision dated in June 2004 denied the issue issues of entitlement to service connection for PTSD, explosive disorder, schizophrenia, and drug addiction, and an appeal of these issues was subsequently perfected.

After a Board remand in December 2006, the RO issued a rating decision in March 2008, which granted service connection for PTSD with depressive disorder, effective April 16, 2002.  The Veteran then filed a timely appeal of the rating decision seeking entitlement to an earlier effective for the award of service connection.  The remaining issues were forwarded to the Board, and in May 2009, the Board issued a decision which denied service connection for schizophrenia, explosive disorder, and drug and alcohol addiction.

In support of the claim for an earlier effective date, the appellant's representative argues that service connection is warranted from September 2, 1982.  Specifically, the appellant's representative contends that this is the date of the Veteran's original claim seeking service connection for a psychiatric disorder.  Alternatively, the appellant's representative argues that service connection is warranted based on the Veteran's later service connection claim filed on December 12, 1996.

The provisions of 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400 are clear that an award of service connection "shall" not be earlier than the date of receipt of application therefor.  

The Veteran's claim of entitlement to service connection for a psychiatric disorder was received by VA on September 2, 1982.  However, the Veteran abandoned this claim.  See 38 C.F.R. § 3.158 (1982).  Specifically, an October 1982 report of contact noted that the RO unsuccessfully attempted to contact the Veteran regarding his claims for VA benefits at his address of record, that the Veteran had moved from this address, and that he had not provided any forwarding address.  

Following his September 1982 claim, the next contact the Veteran had with VA was received on December 12, 1996, over 14 years later.  Accordingly, the Veteran abandoned his claim for entitlement to benefits received by VA in 1982.  Id.; Hyson v. Brown, 5 Vet. App. 262, 265 (1993) (finding that the burden is on the Veteran to keep the VA apprised of his whereabouts.  If he does not do so, there is no burden on the part of the VA to turn up heaven and earth to find him).

Under the circumstances of this case, the Board concludes that December 12, 1996, is the earliest received submission by the Veteran evidencing an attempt to apply for service connection for a psychiatric disability, subsequent to the abandoned the claim for VA benefits in 1982, and there are no other documents that can be construed as a claim for entitlement for VA benefits prior to December 12, 1996.  See 38 C.F.R. §§ 3.1, 3.155.  Specifically, the December 12, 1996 claim is the first contact made by the Veteran following September 1982.

Generally, the appellant is not competent to diagnose a medical disorder; he is only competent to identify and explain the symptoms that he observes and experiences.  Clemons v. Shinseki, 23 Vet. App. 1 (2010).  Consequently, a claim that identifies a single diagnosis cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors including the appellant's description of the claim, the symptoms the appellant describes, and the information the appellant submits or VA obtains in support of the claim.  Id. 

The January 2008 VA examination diagnosed PTSD and depressive disorder, not otherwise specified, which the VA examiner opined were "as likely as not" related to the Veteran's military service.  

A November 2008 private treatment report from C.T., M.D. noted that a review of the Veteran's medical history "shows that his psychiatric condition has received a variety of diagnoses over the years, such as schizophrenia, explosive disorder, anxiety disorder and mood disorder."  Dr. T. then opined "based on longitudinal review of the treatment history and on my own personal treatment of [the Veteran], that his primary psychiatric diagnosis is chronic and severe PTSD, and it has been since service.  The other diagnoses of record are all based on symptoms which a historical review now shows are best described as manifestations of [the Veteran's] PTSD."

Under these circumstances, the Board concludes that an effective date of December 12, 1996, is warranted for the award of service connection for PTSD, with depressive disorder, not otherwise specified.  Specifically, the Board finds that the Veteran's claim received on December 12, 1996, encompassed a claim for entitlement to service connection for PTSD, with depressive disorder, not otherwise specified.  See Clemons, 23 Vet. App. at 5.  Moreover, based on the medical evidence of record, the Board concludes that initial manifestation of this disorder was present at that time.  Accordingly, an effective date of December 12, 1996, is warranted for the award of entitlement to service connection for PTSD, with depressive disorder.

However, as noted above, there is no evidence of record prior to December 12, 1996, that could be construed as an open claim, formal or informal, for PTSD with depressive disorder, not otherwise specified.  38 C.F.R. § 3.158.  Accordingly, there is no legal basis on which to assign an effective date prior to December 12, 1996. 


ORDER

The appeal of the issue of service connection for bilateral hearing loss is dismissed.

The appeal of the issue of service connection for tinnitus is dismissed.

An effective date of December 12, 1996, for the award of service connection for PTSD with depressive disorder, not otherwise specified, is granted, subject to regulations governing the payment of monetary benefits.


REMAND

The Board's decision above granted an effective date of December 12, 1996, for the award of service connection for PTSD, with depressive disorder, not otherwise specified.  This represents a material change to the facts relating to the issue of entitlement to an effective date prior to April 16, 2002, for the award of a TDIU.  

Accordingly, the case is remanded for the following actions:

The RO must review the Veteran's claim of entitlement to an effective date prior to April 16, 2002, for the award of TDIU, including consideration of any additional development or adjudication required by the RO as a result of the Board's actions above.  If the claim remains denied, the Veteran and his attorney must be issued a supplemental statement of the case, and given an opportunity to respond, before the case is returned to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


